JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed June 30, 2011, and August 9, 2011, be affirmed. The district court properly dismissed appellant’s complaint as legally and factually frivolous, pursuant to 28 U.S.C. § 1915A(b)(l). See Neitzke v. Williams, 490 U.S. 319, 325, 327, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). Moreover, the district court did not abuse its discretion in denying appellant’s motion for reconsideration and leave to amend because that motion, like the original complaint, relied on allegations of wrongdoing by the Attorney General, which are clearly baseless. See id.; Firestone v. Firestone, 76 F.3d 1205, 1208-09 (D.C.Cir.1996).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.